Citation Nr: 0214299	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for dizziness due to undiagnosed 
illness, has been submitted.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a bilateral foot disability, 
has been submitted.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left shoulder disability, 
has been submitted.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1976 to 
December 1979 and from November 1990 to June 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
an October 1999 decision of the Department of Veterans 
Affairs (VA) Phoenix Regional Office (RO), which denied, in 
pertinent part, service connection for dizziness due to 
undiagnosed illness, a left shoulder disability due to 
undiagnosed illness, and a bilateral foot disability, as new 
and material evidence had not been received.  

The veteran failed to report for a personal hearing at the RO 
scheduled for February 1995.  In June 2002, he canceled his 
request for a hearing before a traveling member of the Board.  
See 38 C.F.R. § 20.704(e) (2001).  Accordingly, the Board 
will proceed with consideration of the claim based on the 
evidence of record, as he has requested.

The Board notes that the RO previously denied service 
connection for the foregoing issues in decisions that became 
final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. § 20.1103 
(2001).  The RO determined on several occasions that new and 
material evidence had not been submitted with respect to any 
of the above issues.  A previously decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, however, the Board 
is legally bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  


FINDINGS OF FACT

1.  By November 1993 decision, the RO denied the veteran's 
claim of service connection for a left shoulder disability.

2.  Evidence received since the November 1993 denial of 
service connection for a left shoulder disability does not 
bear directly and substantially on that specific matter, is 
cumulative, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered to fairly decide the claim.  

3.  By December 1996 decision, the RO denied service 
connection for dizziness and for a bilateral foot disability.

4.  Evidence received since the December 1996 denial of 
service connection for dizziness and a bilateral foot 
disability does not bear directly and substantially on those 
specific matters, is cumulative, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered to fairly decide the claims.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision is final.  38 U.S.C. 
§ 511 (2002); 38 C.F.R. § 20.1103 (2001).  

2.  The December 1996 rating decision is final.  38 U.S.C. 
§ 511 (2002); 38 C.F.R. § 20.1103 (2001).  

3.  New and material evidence has not been received to 
warrant a reopening of the claims of service connection for 
dizziness, a bilateral foot disability, or a left shoulder 
disability.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

On May 1976 enlistment medical examination, no disabilities 
were noted.  On the corresponding report of medical history, 
the veteran denied all physical disabilities.

June 1987 service medical records reflect a diagnosis of flat 
feet.  Arch supports were prescribed.

On February 1981 report of medical examination, the veteran's 
feet, upper extremities, and all bodily systems were noted to 
be normal.  On February 1981 report of medical history, the 
veteran denied all physical disabilities.  

On June 1989 report of medical examination, moderate 
asymptomatic pes planus was noted.  On June 1989 report of 
medical history, the veteran denied all physical 
disabilities.  

November 1990 service medical records indicated complaints of 
pain and itching of the feet, bilaterally.

On April 1991 report of medical history, the veteran reported 
foot trouble.  On April 1991 report of medical examination, 
the examiner indicated a painful callus.  

A May 1991 X-ray study of the feet revealed mild hallux 
valgus on the right.  The left foot appeared normal.

In May 1991, the veteran filed a claim of service connection 
for a bilateral foot disability.

On December 1991 VA medical examination, the veteran 
complained of severe foot pain, calluses, and flat feet.  He 
denied a history of a fractured and dislocated left shoulder.  
He indicated that calluses began to appear two weeks after 
enlistment.  He also stated that he suffered foot pain in 
service and was told to seek treatment following discharge.  
Examination of the feet revealed moderate tenderness to 
palpation over the base of the great toe bilaterally.  
Examination of the soles of the feet revealed minimal 
calluses.  The examiner's impression was "rule out gouty 
arthritis" and minimal calluses on the base of the feet 
bilaterally.

By February 1992 rating decision, the RO denied service 
connection for a left shoulder disability and for a bilateral 
foot disability.  The RO sent notice of its decision in March 
1992.

A July 1992 X-ray study of the feet revealed a mild hallux 
valgus deformity of the left great toe.  

In August 1992, the veteran filed a claim of service 
connection for, in pertinent part, a "bilateral foot 
problem."

By June 1993 decision, the RO denied service connection for, 
in pertinent part, left shoulder and bilateral foot 
disabilities, as new and material evidence had not been 
received.  

On September 1993 VA medical examination, the veteran 
indicated that he had flat feet all his life.  He indicated 
that, since returning from Desert Storm, he had pain in the 
right great toe and the forepart of his feet when he stood or 
walked for long periods.  The examiner noted a mild hallux 
valgus deformity.  On examination, the examiner noted 
congenital pes planus.  There was a mild hallux valgus 
deformity, bilaterally.  The examiner diagnosed a bilateral 
congenital flat foot deformity with mild hammertoe 
deformities of the 4th and 5th toes, metatarsalgia, 
tenderness in the metatarsal arch, and mild hallux valgus 
deformities with pain in the joints, bilaterally.  

A September 1993 X-ray study of the feet indicated probable 
bilateral low plantar arches and old healed fracture of the 
proximal phalanx of the right great toe.  

By November 1993 decision, the RO denied, in pertinent part, 
service connection for bilateral pes planus and hallux valgus 
and service connection for gouty arthritis of the feet.  The 
veteran did not initiate a timely appeal, and that decision 
became final.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.1103 (2001).

In August 1994, he filed a claim of service connection for, 
in pertinent part, a bilateral foot disability that worsened 
considerably after arriving in the Persian Gulf.  

In about December 1994, the veteran submitted a buddy 
statement from a comrade who, served with him in Operation 
Desert Storm, and asserted that the veteran had daily foot 
pain and sought ultimately unsuccessful treatment.  During 
that period, the veteran reportedly soaked his feet every 
night and during the day when time permitted.  

In April 1995, the veteran failed to report for his scheduled 
VA medical examinations of the joints, mental disorders, and 
"miscellaneous neurologica."

By September 1995 decision, the RO denied service connection 
for, in pertinent part, a bilateral foot disability due to 
undiagnosed illness under 38 C.F.R. § 3.317.

By August 1996 written statement, the veteran asserted that 
he could no longer run and that his feet were perpetually 
sore.  He indicated that he felt "shaky" and nervous and 
that he had trouble with his balance.  

In September 1996, the RO received the following VA medical 
records:  an August 1994 X-ray study of the feet indicating 
normal results for the veteran's age; a December 1994 X-ray 
study of the feet revealing shallow hallux valgus deformities 
in the metatarsophalangeal joints of the great toes and 
bilateral congenital flat feet, without evidence of prior 
trauma to the bones of the left foot, but an apparent healed 
fracture of the right great toe; and a June 1995 VA progress 
note indicating an assessment of degenerative joint disease 
of the foot.  

In October 1996, the veteran failed to report for his 
scheduled VA general medical examination and for a 
psychiatric examination.

By December 1996 decision, the RO denied, in pertinent part, 
service connection for undiagnosed illness manifested by a 
bilateral foot disability and service connection for an 
undiagnosed illness manifested by imbalance.  The veteran did 
not initiate a timely appeal, and that decision became final.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.1103 (2001).

On July 1998 VA medical examination, the veteran indicated 
that he was in the Persian Gulf in 1990 and 1991.  The 
examiner indicated that the veteran suffered from probable 
early osteoarthritis of the feet.  

In October 1998, the veteran filed a claim of service 
connection for, in relevant part, bilateral foot disability 
that he asserted began in service in Saudi Arabia.

In November 1998, the RO asked that the veteran indicate 
specifically the disabilities for which he was seeking 
service connection.

In December 1998, the veteran submitted a list of 
disabilities for which he was seeking compensation.  Those 
relevant to the Board's present inquiry include service 
connection for bilateral foot disability to include hallux 
valgus deformities, a left shoulder disability, and 
dizziness.  Along with his claim, he submitted a letter from 
a former sergeant indicating that the veteran served under 
his supervision and that he recalled he voiced consistent 
complaints of bilateral foot pain.

In April 1999, the veteran canceled his VA medical 
examination indicating that he "wanted to cancel his claim 
until a later date."

By May 1999 decision, the RO denied service connection for a 
bilateral foot disability to include bilateral hallux valgus 
deformities, a left shoulder disability, and dizziness as new 
and material evidence to reopen those claims had not been 
submitted.  

On August 1999 VA medical examination, the examiner noted 
mild bilateral hallux valgus and pes planus.  All diagnostic 
tests were normal.  The pertinent diagnoses were mild 
generalized degenerative joint disease, "rule out gouty 
arthritis as undiagnosed condition," bilateral hallux valgus 
and pes planus.

On August 1999 psychiatric examination, the examiner 
indicated that the veteran complained of bilateral foot pain, 
but walked normally.  He also complained of hand pain.  The 
examiner noted that the veteran moved his hands freely during 
the psychiatric examination.  The examiner diagnosed 
malingering, and stated that malingering was defined as the 
production of false physical symptoms motivated by external 
incentives such as obtaining financial compensation.

On September 1999 neurologic examination, cranial nerves II 
through XII were intact.  Motor examination revealed full, 
5/5 strength throughout.  The examiner opined that the 
veteran's dizziness and headaches were due to a psychiatric 
disability, rather than to any physical disability.

By October 1999 decision, the RO denied service connection 
for a left shoulder disability, a bilateral foot disability, 
and dizziness, as new and material evidence had not been 
submitted.  

A January 2000 written statement from fellow serviceman 
indicated that he served with the veteran, that the veteran 
had trouble with physical training and running exercises, and 
that his problems were exacerbated after service in the 
Persian Gulf.

By March 2000 decision, the RO denied service connection for 
dizziness, a bilateral foot disability, and a left shoulder 
disability.  

A December 2000 VA progress note indicated that the veteran 
complained of bilateral foot pain.

A February 2001 VA progress note indicated further complaints 
of bilateral foot pain and a burning sensation in the feet.  

On May 2001 VA examination of the feet, the veteran 
complained of painful feet, bilateral foot numbness, and 
difficulty walking and running.  On examination, he had an 
alternating limp.  There was moderate hallux valgus, 
bilaterally, and advanced pes planus, bilaterally.  

As noted above, the veteran's claims of service connection 
for bilateral foot disability and dizziness were last denied 
in a December 1996 decision that became final.  38 U.S.C. 
§ 7105(c); 38 C.F.R. § 20.1103.  His claim of service 
connection for left shoulder disability was last previously 
denied in a June 1993 decision that became final.  Id.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C. § 5108; 38 
C.F.R. § 3.156.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final 
decisions.

In this case, with respect to his bilateral foot disability, 
the additional evidence submitted after the December 1996 
decision consists of an August 1999 VA medical examination 
report indicating diagnoses of pes planus and hallux valgus, 
an August 1999 psychiatric examination report reflecting a 
diagnosis of malingering, VA progress notes reflecting 
complaints of bilateral foot pain, and a May 2001 VA 
examination report indicating diagnoses of hallux valgus and 
pes planus.  Much of the new evidence does not reflect 
material information not already of record.  Furthermore, the 
new evidence does not reflect any undiagnosed illness 
manifested by a bilateral foot disability.  

After careful consideration of this evidence, the Board finds 
that it is not new and material sufficient to reopen the 
claim of service connection for a bilateral foot disability 
in that it does not contribute to a more complete picture of 
the origin of the veteran's claimed disability.  See 38 
C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  

Regarding his claim of service connection for dizziness, 
whether or not the result of undiagnosed illness, the 
additional evidence submitted after the December 1996 
decision consists of a September 1999 neurologic examination 
report indicating that his claimed dizziness was a symptom of 
an underlying psychiatric disability.  The Board finds that 
this new evidence is not new and material to reopen the claim 
of service connection for dizziness, as it does not 
contribute to a more complete picture of the origin of the 
veteran's claimed disability.  

As to his claimed left shoulder disability, the veteran did 
not submit any new evidence after the final November 1993 
rating decision.  Thus, the Board cannot find that new and 
material evidence has been submitted with respect to the 
claim of service connection for a left shoulder disability.  

Because new and material evidence with respect to any of the 
veteran's claims has not been submitted, they will not be 
reopened and service connection for each remains denied.  

ORDER

New and material evidence not having been submitted, the 
claim of service connection for dizziness remains denied.

New and material evidence not having been submitted, the 
claim of service connection for a bilateral foot disability 
remains denied.

New and material evidence not having been submitted, the 
claim of service connection for a left shoulder disability 
remains denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

